—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered July 19, 1993, which, after a jury trial, convicted defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentenced him, as a second felony offender, to concurrent terms of imprisonment of 5 to 10 years, is unanimously affirmed.
Defendant’s claim that the court erred in closing the courtroom during the testimony of the undercover officer is unpreserved for appellate review as a matter of law, as defendant failed to object to the closure, and his claim is not preserved by the codefendant’s objection (People v Morales, 216 AD2d 175, lv denied 86 NY2d 845; People v Carter, 162 AD2d 218, lv denied 76 NY2d 984) and we decline to review the matter in the interest of justice. In any event, there is no evidence in the record that defendant’s family was even present in the courtroom or that they were improperly excluded. Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Andrias, JJ.